EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nelson D. Runkle, Reg. # 65,399, on 08/11/2021.

Pursuant to MPEP 606.01, the title had been changed to read:
--Virtual Network Function Management for creating sequence using dependency entry defined to confirm constrain violation--

This listing of claims will replace all prior versions of claims:
1.	(currently amended) A virtualization management/orchestration apparatus, comprising: 
at least one processor configured to implement: 
		a Network Function Virtualization Orchestrator (NFVO) configured to read a Network Service Descriptor (NSD) and confirm whether or not there is a constraint violation among plural dependencies defined in said NSD, wherein said NSD comprises an entry defining dependency related to a Virtualized Network Function (VNF) creation sequence between the Virtualized Network Function (VNF) and a network element; and 
and confirm whether or not there is a constraint violation among plural dependencies defined in said VNFD, wherein said VNFD comprises an entry defining dependency related to a VM creation sequence between a Virtual Machine (VM) and said network element, 
wherein the at least one processor is further configured to instantiate, by NFVO requests to instantiate, said VNF based on no constraint violation in the VNF creation sequence and the VM creation sequence, the VNF creation sequence and the VM creation sequence 

2.	(previously presented) The virtualization management/orchestration apparatus according to claim 1, wherein said NSD comprises an entry of an identifier of said VNF, and an identifier of said network element to be created before or created after said VNF.  

3.	(previously presented) The virtualization management/orchestration apparatus according to claim 1, wherein said VNFD comprises an entry of an identifier of said VM, and an identifier of said network element to be created before or created after said VM.  

4.	(canceled) 

5.	(canceled) 
claim 1, 

7.	(canceled) 

8.	(currently amended) A virtualization management/orchestration method, comprising:
reading, by a Network Function Virtualization Orchestrator (NFVO), a Network Service Descriptor (NSD) and confirming whether or not there is a constraint violation among plural dependencies defined in said NSD, wherein said NSD comprises an entry defining dependency related to a Virtualized Network Function (VNF) creation sequence between the Virtualized Network Function (VNF) and a network element; 
reading, by a VNF manger (VNFM), a Virtualized Network Function Descriptor (VNFD) and confirming whether or not there is a constraint violation among plural dependencies defined in said VNFD, wherein said VNFD comprises an entry defining dependency related to a VM creation sequence between a Virtual Machine (VM) and said network element; and 
, by NFVO requests to instantiate, said VNF based on no constraint violation in the VNF creation sequence and the VM creation sequence, the VNF creation sequence and the VM creation sequence 

9.	(canceled) 
10.	(canceled) 
11.	(canceled) 
12.	(canceled) 

13.	(currently amended) A non-transitory computer-readable recording medium storing a virtualization management/orchestration program executing on a computer to perform: 
a process of reading, by a Network Function Virtualization Orchestrator (NFVO), a Network Service Descriptor (NSD) and confirming whether or not there is a constraint violation among plural dependencies defined in said NSD, wherein said NSD comprises an entry defining dependency related to a Virtualized Network Function (VNF) creation sequence between the Virtualized Network Function (VNF) and a network element; 
a process of reading, by a VNF manger (VNFM), a Virtualized Network Function Descriptor (VNFD) and confirming whether or not there is a constraint violation among plural dependencies defined in said VNFD, wherein said VNFD comprises an entry defining dependency related to a VM creation sequence between a Virtual Machine (VM) and said network element; and 
instantiating, by NFVO requests to instantiate, said VNF based on no constraint violation in the VNF creation sequence and the VM creation sequence,the VNF creation sequence and the VM creation sequence 

14.	(previously presented) The program according to claim 13, wherein said NSD comprises an entry of an identifier of said VNF, and an identifier of said network element to be created before or created after said VNF.  

15.	(previously presented) The program according to claim 13, wherein said VNFD comprises an entry of an identifier of said VM, and an identifier of said network element to be created before or created after said VM.  

16.	(canceled)

17.	(canceled) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195